Buskirk, J.
This was an action by the appellee against the appellant upon a charge of keeping a house of ill fame.
The action was commenced upon affidavit before the-recorder of said city, trial and judgment for the appellee, appeal to the Vanderburgh Circuit.Court, change of venue to the Warrick Circuit Court, where the case was finally tried, and resulted in a judgment against appellant.
Motions for a new trial and in arrest of judgment were made and overruled, and an exception taken.
It is claimed by counsel for appellant that the court below erred in fifteen particulars, but we have concluded that we-need hot examine any question but the sufficiency of the-evidence. We have carefully read and duly considered all the evidence in the record, and we are very decidedly of the opinion that it wholly fails to make out the case. No useful-purpose would l-esult from a statement of and criticism upon such evidence, and we do not, therefore, set out or state its. substance.
■ The judgment is reversed, with costs; and the cause is. remanded, for another trial.